DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 1/12/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the resistive element”.  This limitation renders the claim indefinite because it refers to a single resistive element and it is unclear as to which of the ‘at least one resistive element’ said limitation refers to.
Claim 8 recites the limitation "the resistive element”.  This limitation renders the claim indefinite because it refers to a single resistive element and it is unclear as to which of the ‘at least one resistive element’ said limitation refers to.
Claim 10 recites the limitation "the resistive element”.  This limitation renders the claim indefinite because it refers to a single resistive element and it is unclear as to which of the ‘at least one resistive element’ said limitation refers to.
Claim 11 recites the limitation "the resistive element”.  This limitation renders the claim indefinite because it refers to a single resistive element and it is unclear as to which of the ‘at least one resistive element’ said limitation refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2013/0200824 A1).
Regarding claim 1, Schmidt discloses a rechargeable battery system (electrical system 10 comprises an electrical energy store 12 that can be recharged [0031], Fig. 1-2) comprising:
at least one energy storage cell having at least one positive terminal and at least one negative terminal (cells 36 such as lithium-ion cells [0047]);
at least one resistive element that is in contact with the at least one energy storage cell (variable resistor 18a-n [0034]);
a circuit configured to allow current to flow through the at least one resistive element, the current flow through the at least one resistive element being managed by a balancing operation (control device 22 designated as a battery management system and regulates the supply of current [0036]; balancing operation [0046]); and
a monitoring circuit configured to measure the current flow through, and a voltage produced across, the at least one resistive element and calculate a resistance of the at least one resistive element (module circuits 16a-n include ammeters 32a-n to measure current flowing in the respective module circuit 16a-n [0036]; module 14 has measuring connections 50,52 for making a voltage measurement which can be used to calculate the resistance value of the resistor 18 [0051]).
	Regarding claim 2, Schmidt discloses all of the claim limitations as set forth above.  Schmidt further discloses the current flow through the at least one resistive element produces heat by raising a temperature of the at least one resistive element (heat generated by resistors [0019]).
Regarding claim 3, Schmidt discloses all of the claim limitations as set forth above.  Schmidt further discloses the at least one energy storage cell is a battery cell (cells 36 such as lithium-ion cells [0047]) and the at least one resistive element includes a high heating terminal with an internal resistance (heat generated by resistors [0019]).
Regarding claim 8, Schmidt discloses all of the claim limitations as set forth above.  Further regarding claim 8 reciting “the current managed by the balancing operation is selected to minimize the heat produced in the resistive element”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Nevertheless, Schmidt discloses a control device for regulating the supply of current ([0036]) and, thus, is considered capable of performing the intended function of the system.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1), as applied to claims 1-3 and 8 above, in view of Singer et al. (US 2020/0251915 A1).
Regarding claim 4, Schmidt discloses all of the claim limitations as set forth above.  However, Schmidt does not disclose a balancing circuit for managing the balancing operation.
	Singer discloses a battery pack including a balancing circuit connected to each of the battery cells, the balancing circuit configured to measure operational values of each of the battery cells and the balancing circuit including a FET 320 and a balancing resistor 330 (Abstract, [0030]).
	Schmidt and Singer are analogous art because they are concerned with the same field of endeavor, namely battery systems.
	It would have been obvious to one having ordinary skill in the art to modify Schmidt by incorporating a balancing circuit because Singer teaches improved performance by monitoring the operational values of each cell and issuing commands to selectively discharge one or more of the battery cells based on the operational values.
	Regarding claim 5, Schmidt discloses all of the claim limitations as set forth above.  Singer further discloses the balancing circuit includes a transistor connected to a balancing resistor (balancing circuit includes a FET 320 and a balancing resistor 330 [0030]).
	Regarding claim 6, Schmidt discloses all of the claim limitations as set forth above.  Schmidt further discloses the circuit configured to allow current to flow through the resistive element includes a current sense resistor connected in series with the balancing resistor (module circuits 16a-n include ammeters 32a-n to measure current flowing in the respective module circuit 16a-n [0036]).
Regarding claim 7, Schmidt discloses all of the claim limitations as set forth above.  Singer further discloses the transistor turns on the balancing operation through the balancing resistor (gate electrode (G) of FET 320; turn on/off function of the FET 320 is controlled by a control signal).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1), as applied to claims 1-3 and 8 above, in view of Zhang (US 2013/0200856 A1).
Regarding claim 9, Schmidt discloses all of the claim limitations as set forth above.  However, Schmidt does not disclose the monitoring circuit is configured to determine a temperature of the at least one resistive element based on the calculated resistance.
	Zhang discloses a device and method for battery abnormality processing, wherein a detecting and computing unit is coupled to a thermal resistor for calculating the resistance of each thermal resistor based on the voltage and then obtain a temperature of each thermal resistor by looking up the temperature-resistance reference tables (Title, Abstract, [0049]-[0050]).  Zhang further discloses the battery management system determined whether an abnormality has occurred and then subsequently performing an abnormality handling processing ([0050]).
	Schmidt and Zhang are analogous art because they are concerned with the same field of endeavor, namely battery management.
	It would have been obvious to one having ordinary skill in the art to modify Schmidt by further determining the temperature of the resistive element based on a calculated resistance because Zhang teaches improved safety by monitoring any abnormalities.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Zhang (US 2013/0200856 A1), as applied to claim 9 above, and further in view of Wright et al. (US 2015/0295430 A1).
Regarding claim 10, modified Schmidt discloses all of the claim limitations as set forth above.  However, modified Schmidt does not disclose the monitoring circuit activates a battery cooling system based on the temperature of the resistive element.
Wright discloses a smart distributed battery system comprising a processor of the controller which can output to and drive the balance resistor, and output to and drive a cooling device based on processed temperature data from input ([0053]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1), as applied to claims 1-3 and 8 above, in view of Wang (US 2015/0303444 A1).
Regarding claim 11, Schmidt discloses all of the claim limitations as set forth above.  However, modified Schmidt does not disclose the resistive element is an internal heating foil.
Wang discloses an all climate battery including one or more resistor sheets or foils outside and between battery cells in a module ([0008]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/25/2022